Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 5/3/2021. 
2.	Claims 1-20 are pending in the application. Claims 1, 9, and 12 are independent claims. 
3.	Claims 9-20 remain rejected under 35 U.S.C. 112(a) 1st paragraph as failing to comply with the enablement requirement. The rejection of claims 1-8 under 35 U.S.C. 103 have been withdrawn pursuant to applicant’s amendments. 





Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In reference to independent claim 9, the claim recites the following:
	‘at a time point of performance of a second unit operation that is performed based on a path rule of the parameter for the first sequence execution’
The specification, para. 0054 states ‘the path rule is selected or generated based on text data. The path rule may include information about an action (or operation) for performing the function of an app or information about a parameter necessary to perform the action. Thus, the path rule includes parameter information to perform a specific action and does not provide parameter information associated with the first sequence execution. Each parameter is associated with a specific operation. The claim language ‘path rule of the parameter information for the first sequence execution’ was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In reference to independent claim 12, the claim recites similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to dependent claims 10, 11, and 13-20, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claims. 







Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to independent claim 1, the claim recites the following:
‘for performance of the plurality for a first sequence execution’ and later recites ‘receive the first sequence of states’ which seems to refer back to the first sequence. The examiner believes applicant may have wanted to state ‘a first sequence of states’. The claim, as presently stated fails to particularly point out and distinctly claim the subject matter which inventor regards as the invention. 	
	Further, the claim recites the following:
	‘display a graphical user interface for requesting a user to provide the at least one parameter on a part of the display, wherein the GUI outputs a screen displaying the performed partial sequence of the first sequence of states. It is unclear if the screen displayed for the partial sequence includes an area within the same user interface for requesting the at least one parameter. Further, a limitation recites ‘displaying of the at least some of the states changed by performing the partial sequence includes displaying an execution screen of an application program required to perform the first task. It is unclear, based on the current claim language what is displayed from ‘performing the partial sequence of states’ based on the different GUI displays in the limitations. 




Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pitschel et al., PGPub 2014/0278413 filed (3/14/14) in view of Indek et al., PGPub. 2009/0287628 filed (5/15/2008) and further in view of Lynch et al., PGPub. 2014/0095173 filed (10/1/2012).
In reference to independent claim 1, Pitschel teaches:
	‘receive a first user input including a request for performing a first task that requires a plurality of parameters and a path rule for performance of the plurality of parameter for a first sequence execution, the first user input lacking at least one parameter of the plurality of parameters (Pitschel, para. 0089) the digital assistanct includes a crowd sourcing module configured to collect feedback information to supplement the digital assistant in creating task flows and further associate a 
	The reference fails to explicitly teach a path rule for performance of the plurality of parameters for a first sequence execution’ however the reference to Indeck provides (See Indeck, para. 0017, 0071, 0076, and 0120-0124) pre-defined rules as they relate to record data, data fields, string patterns wherein the rule conditions accelerate operations with respect to verifying specific incoming data and may utilize matching techniques for processing certain fields and/or certain fields of certain records. Specific rule paths for performance of parameters may be designed through the use of rules for detecting valid credit card numbers and field data. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the task flow processing techniques of Pitschel which teach the formation of models using structured data for improved content processing with the reference of Indeck which utilizes specific rule based condition checks for data fields within data records since it would have provided an added benefit of ensuring accuracy in query data received by the digital assistant.
	transmit first data related to the first user input to an external server through the communication circuit,	receive the first sequence of states of the electronic device for performing the first task from the external server through the communication circuit, (Pitschel, para. 0074-0078, and 0096) a means of receiving user input and correctly identifying actionable intent based on the user input. Further, the reference discloses specific parameters directly related to an ontology and structured queries. Based on the information contained in the user’s input, a partial structured query is generated. The user’s input includes insufficient information to complete the query and thus the reference teaches user input received including a request for performing a first task that requires a plurality of parameters 
	performing a partial sequence including not all but some of the first sequence of the states while displaying at least some of states changed by performing the partial sequence based on the path rule, and (Pitschel, para. 0074-0078 and 0096-0098) utilizing an ontology to generate a structure query and further provides specific changes of states when the reference discloses sending a message to a specific person such as the example ‘send a message to Bob’ or the restaurant partial query ‘Make me a dinner reservation at a sushi place at 7’. Both examples are partial structured queries and both include a display of a state changed through the display to a user of additional requests for information in order to complete a structured query.  The task flow processor sometimes needs to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. See paragraphs 0074 through 0080. As presently claimed, the examiner is broadly interpreting the phrase ‘some of states changed by performing the partial sequence’ as the displayed requests for additional information such as presenting dialog output such as ‘determining the party size’ and ‘date’ information. The structured query generated and the task flow processing which includes 
‘after the performing of the partial sequence, display a graphical interface for requesting a user to provide the at least one parameter on a part of the display and wherein the displaying of the at least some of the states changed by performing the partial sequence includes displaying an execution screen of an application program required to perform the first task’

	‘wherein the GUI outputs a screen displaying the performed partial sequence of the first sequence of states.’
The reference to Pitschel teaches a user may input the information through selections on a user interface and thus additional data requests are displayed to a user based on changes to an incomplete sequence. In order to complete a structured query, the task flow processor sometimes needs to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. Further, the See paragraphs 0074 through 0080. The references to Pitsche and Indeck fail to explicitly state the GUI outputs a screen displaying the performed partial sequence of the first sequence of states however the reference to Lynch, in the same field of performing 
In reference to dependent claim 2, Pitschel teaches:
	A means of sending a user interface to a user for retrieving additional information. The information displayed by the user interface requests party size and date information. Another example requires the user to select a specific contact. See paragraphs 0077 through 0083. 
In reference to dependent claim 3, Pitschel teaches:
	The reference discloses an example related to first and second content being transmitted such as through the phrase ‘Make me a dinner reservation at a sushi place at 7’ which includes a first text data and a second numeric value. Also, a second data related to the state may be GPS data received which is distinct from the first data. See paragraphs 0075 through 0077. 
In reference to dependent claim 4, Pitschel teaches:
	The reference discloses specific values and text received that is matched with the structured query and thus identified with required information needed by the system. The GPS data also includes 
In reference to dependent claim 5, Pitschel teaches:
	‘receive  a second user input including the omitted parameter through the microphone or a user interface on the display;’
The reference discloses providing second user input in relation to an incomplete structured query. The reference further teaches task flows utilized for obtaining additional information from the user. The second user input is taught when the system requires additional information from the user to complete and partial query. The second input relates directly to ‘party size’ and ‘date’. See paragraphs 0076 and 0077.
‘transmit third data related to the second user input to the external server through the communication circuit‘
The reference discloses a means of populating the partial query utilizing the data received from the second input. The input includes second and third data as it relates to two distinct missing parameters of the structured query.  See paragraphs 0076 and 0077.
‘receive a second sequence of states of the electronic device from the external server through the communication circuit.’
As presently claimed, the system receives the partial query based on the second input and thus receives a second sequence of states of the device based on the task flow data stored in the server. The completed structured query provides proficient teaching of a second sequence of states since the query is complete and thus may send a structured query to OPENTABLE application to process the user’s request. See paragraphs 0076 and 0077.


In reference to dependent claim 6, Pitschel teaches:
	As presently claimed, the reference teaches a method where the digital assistant formulates a confirmation response based upon all of the tasks needed to fulfill the user’s request have been confirmed. See paragraph 0085. 
In reference to dependent claim 7, Pitschel teaches:
	A means of sending a dialog interface for a user to input a second user input based on additional information. The additional information is entered and upon entering the second content the user interface is removed and a confirmation dialog is screen is presented to a user thus removing the prior screen. See paragraphs 0075 through 0080. 
In reference to dependent claim 8, Pitschel teaches:
	A means of determining whether all of the tasks needed to fulfill the user’s request have been performed and received. The digital assistant formulates a confirmation response and sends the response back to the user. The use of a structured query completed by a user may be sent to OPENTABLE application to generate the actual reservation thus finishing the first task while not repeating the partial sequence. See paragraphs 0075 through 0085. 




Response to Arguments
10.	Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant added language that required the examiner to withdraw the prior art rejection when the claim is read as a whole. More specifically, st paragraph. 



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178